Citation Nr: 1118010	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a left shoulder disability.  A Travel Board hearing was held at the RO in July 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a January 2005 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a left shoulder disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left shoulder disability.  The Board also finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January 2005, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a left shoulder disability; this decision was not appealed and it became final.

2.  The evidence received since January 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability because it suggests that the Veteran currently experiences a left shoulder disability which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision, which denied the Veteran's request to reopen a previously denied service connection claim for a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the January 2005 RO decision in support of the claim of service connection for a left shoulder disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in April and in July 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit evidence demonstrating his entitlement to the benefit sought on appeal and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April and July 2006 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a left shoulder disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence received since the last final denial is new and material for purposes of reopening the claim of service connection for a left shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April and July 2006 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April and July 2006 VCAA notice letters were issued to the appellant and his service representative prior to the December 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being reopened in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for a left shoulder disability.  This claim is addressed further in the remand portion of the decision below.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claim for a left shoulder disability.  He specifically contends that, because he injured his left shoulder during active service and continued to experience left shoulder pain since his service separation, he is entitled to reopen the previously denied claim.

In January 2005, the RO denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for a left shoulder disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the January 2005 rating decision and it became final.

The claim of service connection for a left shoulder disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a left shoulder disability on a VA Form 21-4138 which was date-stamped as received by the RO on April 11, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility for newly received evidence is rebuttable where the newly received evidence is based on a wholly inaccurate factual premise.  See Duran v. Brown, 7 Vet. App. 216 (1994).

With respect to the Veteran's application to reopen a claim of service connection for a left shoulder disability, the evidence before VA at the time of the prior final RO decision in January 2005 consisted of the Veteran's service treatment records, his Social Security Administration (SSA) records, treatment records from the New York State Department of Corrections, the Veteran's VA and private outpatient treatment records, and his lay statements.  The RO noted that the Veteran's original service connection claim for a left shoulder disability had been denied in an April 2002 rating decision which was not appealed.  The RO also noted that VA had determined in the April 2002 rating decision that there was no chronic shoulder disability shown in service and no current diagnosis of a left shoulder disability which was attributed to service.  The RO noted further that none of the newly received evidence had related any current left shoulder disability to service.  Thus, the claim was not reopened.

The newly received evidence includes additional VA treatment records, including a VA examination report dated in September 2006 and an addendum to this report dated in October 2006, and the Veteran's lay statements and July 2009 Board hearing testimony.  The newly received medical evidence shows that the Veteran has been diagnosed as having a current left shoulder disability that may be attributed to active service.  For example, the Veteran was diagnosed as having status-post left shoulder injury following VA examination in September 2006.  At that time, the Veteran reported that he had injured his left shoulder in 1979 during active service as a result of a football injury.  The Veteran's VA outpatient treatment records show that he continues to receive treatment for complaints of left shoulder problems.  The Veteran testified credibly before the Board in July 2009 that he had injured his left shoulder while playing football during active service.  He also testified that he had been treated for a left shoulder disability immediately following this in-service injury.  He testified further that he had experienced left shoulder pain continuously since his in-service injury.

The Board observes that, in an October 2006 addendum to the September 2006 VA examination report, the VA examiner who had seen the Veteran in September 2006 opined that the Veteran's current left shoulder disability was not related to active service.  The examiner's rationale was that, following a careful review of the claims file, no evidence had been found of any injury of or treatment for a left shoulder disability during the Veteran's period of active service.  The Board notes that, although there is a presumption of credibility normally afforded newly received evidence, that presumption is rebuttable where, as in this case, the newly received evidence is based on a wholly inaccurate factual premise.  See Justus, 3 Vet. App. at 513; but see Duran, 7 Vet. App. at 216 (holding that "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Contrary to the VA examiner's October 2006 rationale, a review of the Veteran's service treatment records clearly shows that, on November 18, 1980, the Veteran complained of left shoulder pain.  He reported that he had injured his left shoulder while playing football the day before.  He denied any history of shoulder problems.  Objective examination of the left shoulder showed normal contour, no discoloration, slight to zero edema, and slight discomfort upon palpation of the region posterior and just medial to the shoulder.  The assessment was trauma to the left shoulder.  The Board finds that, because the VA examiner's October 2006 addendum is based on a wholly inaccurate factual premise (i.e., that the Veteran was not treated for a left shoulder disability during active service when, in fact, his service treatment records clearly demonstrate such treatment), the presumption of credibility has been rebutted with respect to this newly received evidence.  See Duran, 7 Vet. App. at 216.

With respect to the Veteran's application to reopen a claim of service connection for a left shoulder disability, the Board notes that the evidence which was of record in January 2005 showed that there was no competent evidence that the Veteran experienced any current left shoulder disability which could be attributed to active service.  The newly received evidence (in this case, the Veteran's VA outpatient treatment records and the September 2006 VA examination report) suggests that the Veteran currently experiences a left shoulder disability which could be attributed to active service.  The Veteran also testified credibly in July 2009 regarding the circumstances of his in-service left shoulder injury and treatment and the left shoulder pain he had experienced since this injury.  Thus, the Board finds that the evidence received since January 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a left shoulder disability is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a left shoulder disability is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for a left shoulder disability.  The Board also finds that additional development is necessary before the reopened claim of service connection for a left shoulder disability can be adjudicated on the merits.  Because the reopened claim of service connection for a left shoulder disability is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative.

The Board notes that the newly received evidence includes VA outpatient treatment records on several CD-ROM disks.  Unfortunately, although it is not entirely clear from a review of the claims file, it appears that none of the VA outpatient treatment records on CD-ROM disks were printed out by RO personnel and associated with the claims file.  Thus, on remand, the Board finds that all of the VA outpatient treatment records on CD-ROM disks should be printed out and included in the claims file.

The Board also notes that, to date, the Veteran has not been provided with an adequate VA examination to determine the current nature and etiology of his left shoulder disability.  The Board again observes that, following VA examination in September 2006, the Veteran was diagnosed as having status-post left shoulder injury.  The presumption of credibility has been rebutted with respect to the October 2006 VA examiner's addendum to the September 2006 VA examination report (as discussed above).  See Duran, 7 Vet. App. at 216.  Because the October 2006 addendum contained an opinion as to the contended causal relationship between the Veteran's current left shoulder disability and active service, the Board finds that this opinion should not be considered when adjudicating the issue of whether the Veteran's current left shoulder disability is related to active service.    

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board finds that, because the VA examiner concluded in October 2006 that there was no evidence of injury to or treatment for a left shoulder disability during active service when, in fact, this evidence was contained in the Veteran's service treatment records, the September 2006 VA examination report and the October 2006 addendum are inadequate for purposes of adjudicating the Veteran's service connection claim for a left shoulder disability.  See also 38 C.F.R. § 4.2.  The Board notes that there is no other VA examination of record which addresses the contended causal relationship between the Veteran's current left shoulder disability and active service.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended causal relationship between his current left shoulder disability and active service.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  As noted, any updated VA treatment records on CD-ROM disks should be printed out and included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for a left shoulder disability.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a left shoulder disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  All VA treatment records contained on CD-ROM disks must be printed out and included in the claims file.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his left shoulder disability.  If possible, this examination should be scheduled with a VA examiner other than the VA examiner who conducted the Veteran's September 26, 2006, VA joints examination.  The claims file and a copy of this remand must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  The examiner must annotate the report that the claims file was available for review and pertinent documents therein were reviewed in conjunction with preparation of the examination report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current left shoulder disability, if diagnosed, is related to active service or any incident of service, to include a November 1980 injury which resulted in a diagnosis of left shoulder trauma.  A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's claim of service connection for a left shoulder disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


